Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 23, 2020

                                       No. 04-19-00764-CV

                                         Nancy ALANIS,
                                            Appellant

                                                 v.

   WELLS FARGO BANK NATIONAL ASSOCIATION as Trustee for the Pooling and
 Servicing Agreement Dated as of October 1, 2006 Securitized Asset Backed Receivables LLC
Trust 2006-NC3 Mortgages Pass Through Certificates, Series 2006 NC3, Mackie Wolf Zientz &
                      Mann, PC, and Ocwen Loan Servicing, LLC.,
                                        Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-03042
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        On December 3, 2019, appellant filed a “Motion Requesting Assistance to Obtain
Reporter’s Record.” Since that date, the court reporter filed the reporter’s record, and appellant
filed an amended brief containing citations to the reporter’s record. Accordingly, appellant’s
motion is DENIED AS MOOT.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court